Citation Nr: 0106308	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a higher initial rating for multiple 
sclerosis, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1975 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That decision established service 
connection for multiple sclerosis (MS) and assigned a single 
30 percent disability rating effective from November 1997. 

The veteran filed a timely notice of disagreement in April 
1999 and was provided a statement of the case in May 1999.  
The veteran submitted a substantive appeal in July 1999. 

The veteran has not requested a hearing.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue shown on page 1 to reflect the 
veteran's dissatisfaction with the initial rating assigned.

The case has been transferred to the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center.  


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A(d). 

This case involves assigning an initial rating or ratings for 
the veteran's service-connected MS.  Although the RO has 
assigned a single 30 percent disability rating under 
Diagnostic Code 8018, it might be to the veteran's advantage 
to separately rate each manifestation that can be attributed 
to MS.  

The Board notes that service connection is in effect for 
other disabilities as well as for MS.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 
4 Vet. App. 225, 230 (1993).

During the course of the appeal, the veteran has reported 
such symptoms as eye nystagmus; esophagitis; vertigo; blurred 
vision; weak knees and falling; nausea and vomiting; 
clumsiness; arm and leg weakness, numbness and pain; 
stuttering and hoarseness; incontinence of bladder and bowel; 
chronic fatigue; difficulty reading, speaking, swallowing and 
hearing; cognitive impairment with memory loss; and episodes 
of choking.  In addition, her examiners have found left face 
numbness, hyperactive jaw-jerk and other deep tendon 
reflexes, diminished pinprick on the entire left side of the 
body, Lhermitte's sign, mild ataxia, and diminished left leg 
strength.

In this case, one examiner has determined that cognitive 
impairment is not the result of MS, however the medical 
evidence does not clearly indicate which of the other 
symptoms are properly attributable to MS, to other service-
connected disabilities, or to non-service-connected 
disability.  If the manifestations of a service-connected 
disability cannot be separated from the manifestations of a 
non-service-connected disability, all manifestations must be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records not currently associated 
with the claims file.  If such records 
are not available, the RO should clearly 
document that fact in the claims file.

2.  The veteran should then be afforded 
an appropriate VA examination to 
determine which symptoms are attributable 
to MS.  The claims folders should be made 
available to the examiner for review 
before the examination.  The examiner 
should review the claims folders prior to 
the examination and note that review in 
the report.  The examiner should 
determine which symptoms are caused or 
increased by MS and which additional 
symptoms, if any, cannot be separated 
from MS and non-service-connected 
disability.  All findings and conclusions 
should be set forth in a legible report.  

3.  After the above development, the RO 
should undertake any additional 
development suggested by the examiner's 
findings an opinions or lack thereof.  

4.  The RO should then review the claims 
files and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




